               Case 18-10601-MFW   Doc 1970-1   Filed 01/10/19   Page 1 of 3




                                     Exhibit A




                                         -3-
#51533009 v1
                     Case 18-10601-MFW              Doc 1970-1         Filed 01/10/19        Page 2 of 3



                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF DELAWARE

--------------------------------------------------------------- x
                                                                :       Chapter 11
In re:                                                          :
                                                                :       Case No. 18-10601 (MFW)
The Weinstein Company Holdings LLC, et al.,                     :
                                                                :       (Jointly Administered)
                            1
                  Debtors.                                      :
                                                                :       Related to Docket Nos.: 1900, 1901, 1902
                                                                :
-------------------------------------------------------------- x

             ORDER GRANTING MOTION TO FILE UNDER SEAL PORTIONS OF THE
          MOTION OF THE DEBTORS AND LANTERN ENTERTAINMENT, LLC PURSUANT
           TO FED. R. BANKR. P. 9019 FOR APPROVAL OF SETTLEMENT AGREEMENT
            REGARDING THE A&E TELEVISION NETWORKS AGREEMENTS AND (II)
                 STIPULATION WITH PORTFOLIO FUNDING COMPANY LLC I

                        Upon the motion (the “Motion to Seal”)2 of the above-captioned debtors and

      debtors in possession (the “Debtors”) and Lantern Entertainment, LLC (“Lantern”), for entry of

      an order, pursuant to section 107(b) of title 11 of the United States Code (the “Bankruptcy

      Code”), Rule 9018 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and

      Rules 9018-1(d) and 9018-1(f) of the Local Rules of Bankruptcy Practice and Procedure of the

      United States Bankruptcy Court for the District of Delaware (the “Local Rules”), authorizing the

      Debtors and Lantern to file under seal certain confidential commercial information in the Motion

      of the Debtors and Lantern Entertainment, LLC Pursuant to Fed. R. Bankr. P. 9019 For

      Approval of Settlement Agreement Regarding the A&E Television Networks Agreements (the



      1
               The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are
      (3837). The mailing address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor, New York,
      New York 10013. Due to the large number of Debtors in these cases, which are being jointly administered for
      procedural purposes only, a complete list of the Debtors and the last four digits of their federal tax identification
      numbers are not provided herein. A complete list of this information may be obtained on the website of the Debtors’
      noticing and claims agent at http://dm.epiq11.com/twc.
      2
                Terms not defined herein shall have the meanings ascribed to them in the Motion.


                                                              -1-
      #51533082 v1
               Case 18-10601-MFW        Doc 1970-1    Filed 01/10/19     Page 3 of 3



“Settlement Motion”); and the Court finding that sufficient notice of the Motion to Seal having

been provided under the circumstances; and it appearing that no other or further notice need be

given under the circumstances; and after due deliberation and sufficient cause appearing therefor;

                 IT IS HEREBY ORDERED THAT:

                 1.    The Motion to Seal is GRANTED as set forth herein.

                 2.    Pursuant to section 107(b) of the Bankruptcy Code, Bankruptcy Rule

9018, and Local Rule 9018-1, the Debtors and Lantern are hereby authorized to file under seal

the unredacted version of the Settlement Motion.

                 3.    Except upon further order of the Court, the unredacted version of the

Settlement Motion shall not be made available to anyone, except for (a) the Court, (b) the U.S.

Trustee (if requested), (c) counsel for the official committee of unsecured creditors (the

“Committee”) on a “professional eyes only” basis and (e) counsel to AETN.

                 4.    The Clerk of the Court is directed to keep and maintain under seal the

unredacted version of the Settlement Motion and shall not make such unredacted version

publicly available. The Settlement Motion shall not be unsealed unless and until permitted by

further order of the Court.

                 5.    The Debtors and Lantern are authorized to take all actions necessary to

effectuate the relief granted herein.




                                               -2-
#51533082 v1
